UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K (Mark One) ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 Commission File Number: 001-33045 ICF INTERNATIONAL, INC. (Exact name of Registrant as specified in its charter) Delaware 22-3661438 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 9300 Lee Highway Fairfax, VA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (703) 934-3000 Securities Registered Pursuant to Section12(b) of the Act: Title of Each Class Name of Exchange on which Registered Common Stock, $0.001 par value The NASDAQ Stock Market LLC Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes☐
